Citation Nr: 0501240	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-08 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The veteran had certified active military service from 
January 1968 to January 1970. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which denied the 
veteran's claim of entitlement to service connection for 
hepatitis C.  


FINDING OF FACT

The veteran does not have hepatitis C that is related to his 
service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's July 2002 rating decision that the 
evidence did not show that the criteria for service 
connection for the claimed condition had been met.  That is 
the key issue in this case, and the rating decision, as well 
as the statement of the case (SOC) and two supplemental 
statements of the case (SSOC's), informed the appellant of 
the relevant criteria.  In addition, in April 2002, the RO 
sent the veteran a letter notifying him of the VCAA 
(hereinafter "VCAA notification letter").  This letter 
identified the information and evidence the RO would obtain 
and the information and evidence the veteran was responsible 
to provide.  The Board concludes that the discussions therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the RO's VCAA notification 
letter, the Board notes that in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in VCAA notification letter, the appellant was 
requested to identify all relevant treatment and to complete 
authorizations (VA Forms 21-4142) for all evidence that he 
desired VA to attempt to obtain.  He was further notified 
that he could submit this evidence on his own.  He was 
further notified, "You can help us with your claim by doing 
the following: Tell us about any additional information or 
evidence that you want us to try and get for you."  
Additional evidence was subsequently associated with the 
claims file.  It appears that the all elements required for 
proper notice under the VCAA, to include the "fourth 
element" as set forth in Pelegrini, have been satisfied.  

The Board further notes that the April 2002 VCAA notification 
letter was timely as it was sent to the veteran prior to the 
RO's July 2002 decision that is the basis for this appeal.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service medical, and VA treatment records.  
Although the veteran has not been afforded a VA examination 
covering the claimed disability, and an etiological opinion 
has not been obtained, the Board finds that the evidence, 
discussed infra, warrants the conclusion that a remand for an 
examination and an etiological opinion is not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Specifically, he is not shown 
to have received treatment for, or a diagnosis of, the 
claimed condition during service, the claimed condition is 
first shown many years after service, and the claims file 
does not currently contain objective evidence of exposure 
inservice risk factors for hepatitis C, or any competent 
evidence showing that the claimed condition is related to his 
service.  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Service Connection

The veteran argues that service connection is warranted for 
hepatitis C.  He argues that he has hepatitis C as a result 
of his service, with inservice risk factors that include a 
blood transfusion during treatment for an ulcer, a motor 
vehicle accident in a rice paddy which exposed him to human 
waste, and sexual relations with infected persons.  See 
appellant's brief, dated in November 2004.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease  when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  

The Board initially notes that it has determined that the 
veteran is not a credible historian.  Specifically, the 
medical evidence shows that the veteran has given 
contradicting accounts as to whether or not he has a history 
involving hepatitis C risk factors.  Specifically, he has 
both denied and reported having a history of tattoos, and 
having received a blood transfusion during service.  See 
e.g., VA outpatient treatment reports, dated in March, May, 
and August of 2001.  In addition, as noted below, there is no 
evidence of exposure to the claimed risk factors during 
service.  Finally, a March 2003 VA hospital report shows that 
although the veteran asserted that he had not used cocaine 
since 1996, his urine tested positive for cocaine and 
cannabis.  According, the veteran is not considered to be a 
credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 
19-20 (1991).  

The veteran's service records do not show treatment for, or a 
diagnosis of, hepatitis.  The veteran's separation 
examination report, dated in November 1969, indicates that 
his endocrine system was clinically evaluated as normal.  A 
January 1970 report notes that the veteran's history included 
being in an accident in 1968 in which the veteran's left leg 
was pinned under a truck.  There were no fractures, and he 
was noted to currently be without problems.  

The post-service medical evidence consists VA outpatient 
treatment, hospital and examination reports, dated between 
1970 and 2003.  This evidence shows that in 1995, the veteran 
was noted to have a three-year history of cocaine use.  See 
January 1995 VA hospital report.  His diagnoses included 
alcohol dependence, polysubstance abuse (to include use of 
cocaine).  Id., see also February 1995 VA mental disorders 
examination report.  The earliest diagnosis of hepatitis C 
appears to have been in 2000.  See e.g., September 2000 VA 
outpatient treatment report.  A VA hospital report, dated in 
March 2003, shows that the veteran was admitted for treatment 
of psychiatric symptoms.  Despite asserting that he had not 
used cocaine since 1996, his urine tested positive for 
cocaine and cannabis.  He was recommended for an alcohol and 
drug program.  His medical history was also noted to include 
"syphilis and VD about 13 y[ears] ago, treated."

The Board finds that the preponderance of the evidence is 
against a finding that there is a nexus between the veteran's 
hepatitis C and his service.  The service medical records do 
not contain any evidence of the risk factors claimed by the 
veteran, i.e., that he received a blood transfusion, that he 
had sexual relations, or that he was exposed to human waste.  
See also March 1994 report from the U. S. Army & Joint 
Services and Support Group (ESG) (with attached historical 
reports for the veteran's unit while in Vietnam).  Nor do the 
service medical records contain evidence of such high-risk 
activity as drug or alcohol abuse, tattooing, piercings, 
acupuncture or shared toothbrushes or razor blades, or having 
multiple sexual partners.  There is no inservice evidence of 
treatment for venereal disease.  However, the post-service 
medical evidence contains a great deal of evidence of high-
risk activity for hepatitis C.  Specifically, this evidence 
shows that the veteran has reported a history of cocaine 
abuse for several years, as well as treatment for syphilis 
and VD in about 1990.  As recently as March 2003, his urine 
tested positive for cocaine and cannabis, and he was 
recommended for an alcohol and drug program at that time.  
Finally, there is no competent evidence of record that 
associates the veteran's hepatitis C with his service.  Based 
on the foregoing, the Board finds that the preponderance of 
the evidence is against the claim, and that service 
connection for hepatitis C must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of the veteran's arguments that his 
hepatitis C should be service connected.  His statements are 
not competent evidence of a nexus between hepatitis C and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
for service connection for hepatitis C must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hepatitis C is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


